Citation Nr: 1129181	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  03-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 and from December 1955 to February 1972.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for residuals of carcinoma of the prostate with status post prostatectomy.

The Veteran testified before the undersigned at a July 2006 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

As explained in a November 2006 Board remand, this matter had been subject to an automatic stay implemented by the Board after the decision in Haas v. Nicholson, 20 Vet. App. 257 (2000) was issued.  This stay was lifted on January 22, 2009 following the United States Supreme Court's denial of a writ of certiorari filed by the Haas appellant.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  This matter is therefore before the Board for its adjudication.

In May 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2009 and February 2010, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran has alleged that he was exposed to herbicides in service while stationed in Thailand at the Royal Thai Air Force Base in Udorn during the Vietnam War Era.  VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam Era.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q) (July 20, 2009), directs, that where a veteran claims exposure to herbicides in Thailand during the Vietnam Era, the following steps shall be taken.  If the veteran served in the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases, including the one at Udorn, he did not participate in certain activities near the air base perimeter, and he did not serve at a U.S. Army base in Thailand, a copy of Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in his claims file.

If the veteran timely furnished information concerning the approximate dates, location, and nature of the alleged herbicide exposure, such exposure cannot be conceded based on the evidence of record, and he has provided sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC), a request is to be sent to the JSRRC for verification of exposure to herbicides.   

The United States Court of Appeals for Veterans Claims has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

The Veteran has reported that he was stationed at the Royal Thai Air Force Base at Udorn from 1970 to 1971.  He contends that he was exposed to herbicides during that time because he performed maintenance on aircraft that had flown through Vietnam.  He did not participate in any activities near the air base perimeter.

The Veteran's DD 214s and service personnel records confirm that he was stationed at the Royal Thai Air Force Base at Udorn from September 1970 to August 1971.  During that time he performed duties associated with inventory management, document control, and aircraft engine management. 

In its June 2009 and February 2010 remands, the Board instructed the agency of original jurisdiction (AOJ) to send a request to the JSRRC to attempt to verify the Veteran's alleged exposure to herbicides if such exposure was not otherwise verified.

A copy of C&P Service's "Memorandum for the Record" has been received and placed in the Veteran's claims file.  However, despite the fact that the Veteran has provided specific information concerning the dates, location, and nature of his alleged herbicide exposure and such exposure has not otherwise been verified, a request has never been sent to the JSRRC to attempt to verify such exposure.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As no request has been sent to the JSRRC to attempt to verify the Veteran's alleged exposure to herbicides, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its June 2009 and February 2010 remands.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  
In March 2004, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for urology treatment provided by Dr. Pervaiz at Quail Valley Medical Center in Princeton, West Virginia.  Although urology treatment may be relevant to the claim for service connection for a prostate disability, there is no indication that any attempts have been made to obtain relevant treatment records from Dr. Pervaiz.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take all necessary steps to obtain and associate with the claims file all records of the Veteran's treatment for a prostate disability from Dr. Pervaiz at the Quail Valley Medical Center in Princeton, West Virginia.

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.
2.  Prepare a summary of the Veteran's reports concerning his alleged exposure to herbicides in Thailand at the Royal Thai Air Force Base at Udorn from September 1970 to August 1971.  This summary, along with a copy of the Veteran's DD Form 214s and any pertinent service personnel records, should be sent to the JSRRC to attempt to verify his reported herbicide exposure.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010)

